FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 27, 2021

                                   No. 04-20-00562-CV

                                   James D. SCUDDAY,
                                        Appellant

                                             v.

Austin KING, Tierra Linda Ranch Homeowners Association, Jerry Addams, Bob Dockey, Mary
              La France, Tammy Haney, Denise Chambers and Dimas Lopez,
                                     Appellees

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 14446
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER
        Appellant’s request for leave of court to withdraw his previously filed affidavit of
indigency is GRANTED. The clerk of this court is ORDERED to notify appellant of the filing
fees for this appeal.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court